 

FILE

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA MAY 2 8 2019
BILLINGS DIVISION Clerk, U $ District Court
District ie

UNITED STATES OF AMERICA,
CR 18-31-BLG-SPW
Plaintiff,
VS. ORDER
STEVEN WAYNE PHILLIPS,
Defendant.

 

 

Before the Court are United States Magistrate Judge Timothy Cavan’s
findings and recommendation filed April 12, 2019. (Doc. 33). Judge Cavan
recommends this Court deny Defendant Steven Wayne Phillips’ motion to
suppress evidence seized from his vehicle.

I. Standard of review

Phillips filed timely objections to the findings and recommendation. (Doc.
34). Phillips is entitled to de novo review of those portions of Judge Cavan’s
findings and recommendation to which he properly objects. 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b)(3).

II. Discussion
Judge Cavan held an unmarked pill bottle containing Adderall, for which

Phillips did not have a prescription, supplied Trooper Kristy Kees not only
independent reasonable suspicion to prolong the stop, but probable cause to arrest
Phillips. Phillips objects to Judge Cavan’s conclusion that Trooper Kees had
probable cause to arrest Phillips.

The Court refrains from determining whether Trooper Kees had probable
cause to arrest Phillips because, under Rodriguez v. United States, 135 S.Ct. 1609,
1614 (2015), Trooper Kees only needed independent reasonable suspicion to
prolong the stop.

The possession of Adderall without a prescription is a felony in Montana,
unless the person is exempt or did so unknowingly. Mont. Code Ann. § 45-9-102.
It’s undisputed Phillips was in possession of Adderall without a prescription.
Whether further investigation was required before Phillips could be lawfully
arrested or convicted is not important here because, at the very least, it was
reasonable for Trooper Kees to suspect criminal activity was afoot and investigate
further, including prolonging the stop to await a drug dog. United States v. Evans,
786 F.3d 779, 788 (9th Cir. 2015).

II. Conclusion and order

It is hereby ordered:

I. Judge Cavan’s factual findings are adopted in full;

2. Judge Cavan’s conclusion Trooper Kees had independent reasonable

suspicion to prolong the stop is adopted;
3. Phillips’ objection is overruled;

4. Phillips’ motion to suppress (Doc. 21) is denied.

fA
DATED this 25 day of May, 2019.

Lacon, i. pide.

SUSAN P. WATTERS
United States District Judge
